Title: From John Adams to Pennsylvania Legislature, 21 December 1798
From: Adams, John
To: Pennsylvania Legislature


To the House of Representatives of the State of Pennsylvania
Gentlemen
Phyladelphia Decr. 21. 1798

I receive the Honor of this Address, from the House of Representatives of the State of Pennsylvania, expressive of their approbation of my Conduct as Chief Magistrate of the United States in Support of the honor and Independence of this Country with more than common Gratitude and peculiar sensibility.
The Passion of Ambition is in its nature unlimited. Its The late wild Projects suggested by it on the Theatre of Europe are not new. The French Nation, from their Numbers, their situation their Resources, their Bravery Activity Ingenuity and Enterprize, have been peculiarly subject to Paroxisms of this Distemper of the human mind. The Spirit of Conquest, which has often seized on this People, has however never taken possession of them without making work for Severe Repentance: without involving France in extravagant Exertions and Expences both of Blood and Treasure, which have exhausted them to such a degree as to require sometimes whole Centuries of Languor & Lassitude before they could recover their true station in the World. There is not a sound has not been a sound Mind in France, but has which has not always regretted and lamented this foible in his Countrymen. Nor do I believe there is a Frenchman in the World at this Day, who is really & truly enlightened in the with the Knowledge of the true Interest & honor of his Country, who does not betwail the Infatuation which is producing temporary Calamities to other Nations and must produce more lasting misfortunes to France.
The detestible insidious and malevolent Policy of dividing People & Nations from their Government, is not original. The French have not the Credit even of the Invention of it. It is borrowed from the Great Nation of Persia who adopted it from were taught it by the little Republic of Sparta after it she was debauched & corrupted. France ought to be ashamed of it. And the World ought to make her repent of her servile Imitation.
Candor must own that Our Country lies under a Reproach, which it concerns the Nation to correct, it is that of producing Individuals, who are capable not only of obscene dark Interferences by Usurpation in our external Concerns,  but also capable of forgetting or renouncing their Principles and Feelings and Habits in a foreign Country and becoming Ennemies to their own. The disgraceful Observation has been made and with too much appearance of Truth that there are more Americans, than there are of any other Nation who change their Minds when they change their Skies. Scandalous and criminal Proofs of this, are heard and read almost every Day. Whether this owing to a want of national character or want of criminal laws, a remedy ought to be sought
The Solemn Pledge you give, to cooperate with the General Government in averting all foreign Influence and detecting domestic Intrigue, is very important to the common Welfare of our Country and will give great satisfaction to the Union.
I return Gentlemen, with great Pleasure your my sincere and earnest Wishes for your health, and that your Care for the Public Good may continue as I doubt not it will, and with it the Confidence of the Citizens of Pennsylvania in Particular and the Union in general.
John Adams